Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 14, 2015

                                    No. 04-14-00843-CR

                                   Shawn L. SANDERS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5452
                      Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on January 14, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk